     Case 2:20-cv-07419-PA-AGR Document 35 Filed 12/17/20 Page 1 of 6 Page ID #:255

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
     Case No.      CV 20-7419 PA (AGRx)                                         Date    December 17, 2020
     Title         Alexander Shen v. Tricolor California Auto Group, LLC



     Present: The Honorable       PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
     Proceedings:             IN CHAMBERS — COURT ORDER

       Before the Court is the Motion to Dismiss filed by defendant Tricolor Auto Group, LLC
(“Defendant”) (Docket No. 24). Defendant challenges the Court’s subject matter jurisdiction to
consider the First Amended Complaint (“1st AC”) filed by plaintiff Alexander Shen
(“Plaintiff”). Pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local Rule 7-15,
the Court finds that this matter is appropriate for decision without oral argument. The hearing
calendared for December 21, 2020, is vacated, and the matter taken off calendar.

I.           Factual and Procedural Background

        Plaintiff commenced this putative class action alleging a claim for a violation of the
Telephone Consumer Protection Act (“TCPA”) on August 17, 2020, and filed the 1st AC as a
matter of right after Defendant filed a Motion to Dismiss challenging the sufficiency of the
original Complaint. The 1st AC alleges that Plaintiff received a text message on his cell phone
sent by Defendant on May 6, 2020. Plaintiff responded by sending a “STOP” message to the
number. On May 28, 2020, Plaintiff received prerecorded calls to his cell phone from Defendant
on May 28, May 30, and June 1, 2020. During the June 1, 2020 call, Plaintiff requested to speak
to a live agent and requested that Defendant remove his number from its system.1/ Plaintiff does
not allege that he has received any calls from Defendant after June 1, 2020.

       The TCPA makes it unlawful “to make any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using … an artificial or
pre-recorded voice . . . to any telephone number assigned to a . . . cellular telephone


1/
        Although not relevant for the Court’s resolution of the issues raised by the Motion to
Dismiss, Defendant states that Plaintiff received the calls because one of Defendant’s
representatives incorrectly input Plaintiff’s phone number into Defendant’s system rather than
the number of one of Defendant’s customers, who happens to have a phone number that shares
all but one digit of Plaintiff’s phone number.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 6
  Case 2:20-cv-07419-PA-AGR Document 35 Filed 12/17/20 Page 2 of 6 Page ID #:256

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-7419 PA (AGRx)                                      Date   December 17, 2020
 Title          Alexander Shen v. Tricolor California Auto Group, LLC

service . . . .” 47 U.S.C. § 227 (b)(1)(A)(iii). Plaintiff seeks to represent a class of “[a]ll persons
in the United States who from four years prior to the filing of this action through class
certification (1) Defendant (or an agent acting on behalf of Defendant) called (2) using a pre-
recorded voice message (3) after they had opt[ed]-out of receiving any further communication
from Defendant.” (1st AC ¶ 34.)

        Congress first enacted the TCPA in 1991. The original version of the TCPA generally
prohibited robocalls to cell phones. In 2015, Congress amended the TCPA by adding the
“government debt exception” to 47 U.S.C. § 227(b)(1)(A)(iii), which had the effect of
prohibiting calls made to cell phones using a pre-recorded voice without consent “unless such
call is made solely to collect a debt owed to or guaranteed by the United States.” Id. On July 6,
2020, however, the Supreme Court issued its decision in Barr v. American Ass’n of Political
Consultants (“AAPC”), __ U.S. __, 140 S. Ct. 2335 (2020). In AAPC, a divided Court
concluded that the TCPA’s government debt exception was an unconstitutional content-based
restriction on speech because it “impermissibly favored debt-collection speech over political and
other speech, in violation of the First Amendment.” 140 S. Ct. at 2344. Specifically, a three-
Justice plurality, authored by Justice Kavanaugh, and joined by Chief Justice Roberts and Justice
Alito, concluded that the government debt exception failed strict scrutiny, but could be severed
from the remainder of § 227(b)(1)(A)(iii) to preserve the general ban on robocalls. Justice
Sotomayor concluded that the government debt exception failed intermediate scrutiny, agreed
that the provision was severable, and concurred in the judgment. Justices Breyer, Ginsberg, and
Kagan would have concluded that the government debt exception was constitutional, but
concurred in the judgment with respect to severability, while Justice Gorsuch, joined by Justice
Thomas, concurred in the judgment that the government debt exception was unconstitutional, but
for different reasons than those relied upon by Justice Kavanaugh, and dissented from Justice
Kavanaugh’s severability analysis and remedy.

       In its Motion to Dismiss, brought pursuant to Federal Rule of Civil Procedure 12(b)(1),
Defendant asserts that the Court lacks subject matter jurisdiction over the action as a result of the
AAPC decision. According to Defendant, the Supreme Court’s severance of the government
debt exception acts prospectively, and that it could not have violated a statutory provision that
contained an unconstitutional content-based restriction at the time it made the calls to Plaintiff’s
cell phone.

II.      Legal Standard

       Federal courts are courts of limited jurisdiction, possessing “only that power authorized
by Constitution and statute.” Kokkonen v. Guardian Life Insurance Company of America, 511
U.S. 375, 377, 114 S. Ct. 1673, 128 L.Ed.2d 391 (1994). “It is presumed that a cause lies
outside this limited jurisdiction . . ., and the burden of establishing the contrary rests upon the
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 2 of 6
  Case 2:20-cv-07419-PA-AGR Document 35 Filed 12/17/20 Page 3 of 6 Page ID #:257

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-7419 PA (AGRx)                                    Date    December 17, 2020
 Title          Alexander Shen v. Tricolor California Auto Group, LLC

party asserting jurisdiction.” Id. (citations omitted). A challenge to subject matter jurisdiction is
properly decided under Federal Rule of Civil Procedure 12(b)(1), and may be asserted as either a
facial or factual challenge. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “The district
court resolves a facial attack as it would a motion to dismiss under Rule 12(b)(6): Accepting the
plaintiff’s allegations as true and drawing all reasonable inferences in the plaintiff’s favor, the
court determines whether the allegations are sufficient as a legal matter to invoke the court’s
jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

        In relying on Federal Rule of Civil Procedure 12(b)(1), Defendant cites to a decision from
the United States Court of Appeals for the District of Columbia, which stated that “once a statute
has been declared unconstitutional, the federal courts thereafter have no jurisdiction over alleged
violations (since there is no valid ‘law of the United States’ to enforce) . . . .” United States v.
Baucum, 80 F.3d 539, 540-41 (D.C. Cir. 1996). But the Ninth Circuit has explained that
“‘[j]urisdictional dismissals in cases premised on federal-question jurisdiction are exceptional,
and must satisfy the requirements specified in Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90
L.Ed. 939 (1946).’” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004)
(quoting Sun Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir.1983)). “In Bell, the
Supreme Court determined that jurisdictional dismissals are warranted ‘where the alleged claim
under the constitution or federal statutes clearly appears to be immaterial and made solely for the
purpose of obtaining federal jurisdiction or where such claim is wholly insubstantial and
frivolous.’” Id. (quoting Bell, 27 U.S. at 682-83, 66 S. Ct. at 776, 90 L. Ed. 939).

        As an initial matter, the Court is not convinced that Federal Rule of Civil Procedure
12(b)(1) is the correct method for seeking dismissal of the TCPA claim asserted in Plaintiff’s 1st
AC. Even if Defendant is correct that the TCPA cannot be constitutionally applied to it for
robocalls made prior to the Supreme Court’s AACP decision, Plaintiff’s claim for violation of
the TCPA is not “wholly insubstantial and frivolous.” The 1st AC asserts a violation of a federal
statute over which the Court possesses subject matter jurisdiction, and although the calls to
Plaintiff’s cell phone occurred prior to the Supreme Court’s July 6, 2020 issuance of the AACP
decision, the 1st AC is asserted on behalf of a putative class with an alleged class period
extending through the date of class certification, which has not occurred yet and therefore
encompasses a time period during which Defendant admits that the TCPA may be
constitutionally enforced against it. The Court therefore appears to possess subject matter
jurisdiction over this action even if Defendant is correct that Plaintiff’s individual claim is not
viable because it seeks to enforce an unconstitutional statutory provision.

       Instead, although not presented as such, Defendant’s Motion to Dismiss could also be
construed under Federal Rule of Civil Procedure 12(b)(6). That is, Defendant essentially
contends that enforcement of the TCPA against Defendant for robocalls made while the
government debt exception rendered § 227(b)(1)(A)(iii) unconstitutional would violate the First
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 3 of 6
     Case 2:20-cv-07419-PA-AGR Document 35 Filed 12/17/20 Page 4 of 6 Page ID #:258

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
     Case No.   CV 20-7419 PA (AGRx)                                    Date   December 17, 2020
     Title      Alexander Shen v. Tricolor California Auto Group, LLC

Amendment.2/ For purposes of assessing the sufficiency of a complaint’s allegations, plaintiffs
in federal court are generally required to give only “a short and plain statement of the claim
showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). While the Federal Rules
allow a court to dismiss a cause of action for “failure to state a claim upon which relief can be
granted,” they also require all pleadings to be “construed so as to do justice.” Fed. R. Civ. P.
12(b)(6), 8(e). The purpose of Rule 8(a)(2) is to “‘give the defendant fair notice of what the . . .
claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
555, 127 S. Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007) (quoting Conley v. Gibson, 355 U.S. 41,
47, 78 S. Ct. 99, 103, 2 L. Ed. 2d 80 (1957)).

        However, in Twombly, the Supreme Court rejected the notion that “a wholly conclusory
statement of a claim would survive a motion to dismiss whenever the pleadings left open the
possibility that a plaintiff might later establish some set of undisclosed facts to support
recovery.” Twombly, 550 U.S. at 561, 127 S. Ct. at 1968 (internal quotation omitted). Instead,
the Court adopted a “plausibility standard,” in which the complaint must “raise a reasonable
expectation that discovery will reveal evidence of [the alleged infraction].” Id. at 556, 127 S. Ct.
at 1965. For a complaint to meet this standard, the “[f]actual allegations must be enough to raise
a right to relief above the speculative level.” Id. at 555, 127 S. Ct. at 1965 (citing 5 C. Wright &
A. Miller, Federal Practice and Procedure §1216, pp. 235-36 (3d ed. 2004) (“[T]he pleading
must contain something more . . . than . . . a statement of facts that merely creates a suspicion
[of] a legally cognizable right of action”) (alteration in original)); Daniel v. County of Santa
Barbara, 288 F.3d 375, 380 (9th Cir. 2002) (“‘All allegations of material fact are taken as true
and construed in the light most favorable to the nonmoving party.’”) (quoting Burgert v.
Lokelani Bernice Pauahi Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000)). “[A] plaintiff’s
obligation to provide the grounds of his entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Twombly, 550 U.S. at 555, 127 S. Ct. at 1964-65 (internal quotations omitted). In construing the
Twombly standard, the Supreme Court has advised that “a court considering a motion to dismiss
can choose to begin by identifying pleadings that, because they are no more than conclusions, are
not entitled to the assumption of truth. While legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations. When there are well-pleaded factual
allegations, a court should assume their veracity and then determine whether they plausibly give
rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679, 664 129 S. Ct. 1937, 1950,
173 L. Ed. 2d 868 (2009).




2/
       For purposes of this Motion, the differences between Rules 12(b)(1) and 12(b)(6) are not
dispositive because the Court’s analysis leads to the same result under both Rules.
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 4 of 6
  Case 2:20-cv-07419-PA-AGR Document 35 Filed 12/17/20 Page 5 of 6 Page ID #:259

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-7419 PA (AGRx)                                    Date   December 17, 2020
 Title          Alexander Shen v. Tricolor California Auto Group, LLC

III.     Analysis

       Following the Supreme Court’s AAPC decision, three district courts have accepted
Defendant’s argument that the Supreme Court’s severance of the TCPA’s government debt
exception acts only prospectively and does not allow for retrospective application of the
remainder of § 227(b)(1)(A)(iii)’s robocall ban on calls placed from 2015’s adoption of the
government debt exception through the date when the AAPC decision became final. See Creasy
v. Charter Commc’ns, Inc., CV 20-1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020); see also
Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., CV 5:20-38 JSM (PRL) (M.D. Fla. Dec.
11, 2020); Lindenbaum v. Realgy, LLC, CV 1:19-2862, 2020 WL 6361915 (N.D. Ohio Oct. 29,
2020).

        In reaching these decisions, Creasy, Hussain, and Lindenbaum, all dismissed as dicta
language from Justice Kavanaugh’s plurality opinion in AAPC that “the correct result in this
case is to sever the 2015 government-debt exception and leave in place the longstanding robocall
restriction.” AAPC, 140 S. Ct. at 2355. Indeed, Justice Kavanaugh’s plurality opinion
addressed the specific issue raised in Defendant’s Motion, and stated that “our decision today
does not negate the liability of parties who made robocalls covered by the robocall restriction.”
Id. at n.12. Because Justices Sotomayor, Breyer, Ginsburg, and Kagan joined in the judgment on
severability, they did not expressly join the portion of Justice Kavanaugh’s opinion containing
footnote 12. As such, Justice Kavanaugh’s resolution of the issue may not be binding on this
Court, but it is persuasive.

        Adding to the persuasiveness of Justice Kavanaugh’s conclusion that one in Defendant’s
position remains potentially liable for robocalls falling outside the scope of the government debt
exception is the Ninth Circuit’s treatment of the severance issue in Duguid v. Facebook, Inc.,
926 F.3d 1146 (9th Cir. 2019). In Duguid, the Ninth Circuit, employing an analysis that predates
but is consistent with the Supreme Court’s disposition in AAPC, invalidated the government
debt exception as violative of the First Amendment as a content-based restriction on speech, but
severed the exception from the remainder of § 227(b)(1)(A)(iii) and remanded for further
proceedings to resolve claims that included calls made after the 2015 enactment of the
government debt exception. See id. at 1157. Duguid is pending before the Supreme Court to
resolve a separate issue involving the definition of an automated telephone dialing system.

       In contrast, Creasy, and Lindenbaum and Hussain, the two district court opinions
following it, have broadened the scope of AAPC’s limited holding by construing it as, in
essence, invalidating the entirety of § 227(b)(1)(A)(iii), rather than just the government debt
exception. See Creasy, 2020 WL 5761117, at *6 (“This is not a situation where ‘one section of a
[provision]’ being ‘repugnant to the Constitution’ does not ‘render[] the whole [provision] void.’
Precisely the opposite is the case here: the entirety of the pre-severance version of
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                           Page 5 of 6
  Case 2:20-cv-07419-PA-AGR Document 35 Filed 12/17/20 Page 6 of 6 Page ID #:260

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-7419 PA (AGRx)                                    Date   December 17, 2020
 Title          Alexander Shen v. Tricolor California Auto Group, LLC

§ 227(b)(1)(A)(iii) is void because it itself was repugnant to the Constitution before the Supreme
Court restored it to constitutional health in AAPC.”) (quoting Seila Law LLC v. CFPB, __
U.S. __, 140 S. Ct. 2183, 2208, 207 L. Ed. 2d 494 (2020)). In construing AAPC in this manner,
Creasy comes closer to adopting the view of the opinion written by Justice Gorsuch and joined
by Justice Thomas, than it does to adopting the view of Justice Kavanaugh’s plurality opinion
and the concurrences in the judgment on severability authored by Justices Sotomayor and
Breyer.

        This Court, like several others to have considered the issue, declines to adopt an analysis
that appears to be at odds with the views of a majority of the Supreme Court’s Justices and the
Ninth Circuit. See, e.g., Abramson v. Federal Ins. Co., CV 8:19-2523 (M.D. Fla. Dec. 11,
2020); Buchanan v. Sullivan, CV 8:20-301, 2020 WL 6381563, at *3 (D. Neb. Oct. 30, 2020);
Burton v. Fundmerica, Inc., CV 8:19-119, 2020 WL 4504303, at *1 n.2 (D. Neb. Aug. 5, 2020).
Instead, it appears that a majority of Justices, and the Ninth Circuit, ascribe to a more limited
view of severance that “invalidates and severs unconstitutional provisions from the remainder of
the law rather than razing whole statutes or Acts of Congress. Put in common parlance, the tail
(one unconstitutional provision) does not wag the dog (the rest of the codified statute or the Act
as passed by Congress). Constitutional litigation is not a game of gotcha against Congress,
where litigants can ride a discrete constitutional flaw in a statute to take down the whole
otherwise constitutional state.” AAPC, 140 S. Ct. at 2351; see also id. at 2355 (“[W]e apply
traditional severability principles. And as we have explained, severing the 2015 government
debt exception cures the unequal treatment and constitutes the proper result under the Court's
traditional severability principles. In short, the correct result in this case is to sever the 2015
government-debt exception and leave in place the longstanding robocall restriction.”).

                                              Conclusion

       For all of the foregoing reasons, the Court concludes that Plaintiff’s 1st AC, which is
based on the parts of the TCPA that were enacted in 1991 and have survived a constitutional
challenge, states a viable claim over which the Court possesses subject matter jurisdiction. The
Court therefore denies Defendant’s Motion to Dismiss. Defendant shall file its Answer to the 1st
AC by no later than January 4, 2021.

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 6 of 6
